Case 2:20-cv-10185-MCA-LDW Document 9 Filed 11/23/20 Page 1 of 1 PageID: 113




THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By:       John C. Atkin, Esq.
55 Madison Avenue, Suite 400
Morristown, NJ 07960
Tel: (973) 314-8010
Fax: (833) 693-1201
JAtkin@AtkinFirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                                     Case No. 2:20-cv-10185-MCA-LDW
                       Plaintiff,

        v.                                                 NOTICE OF VOLUNTARY
                                                       DISMISSAL WITHOUT PREJUDICE
 JOHN DOE subscriber assigned IP address
 100.35.228.165,

                       Defendant.


       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe subscriber

assigned IP address 100.35.228.165 are voluntarily dismissed without prejudice.


DATED: November 20, 2020                     Respectfully submitted,

                                             THE ATKIN FIRM, LLC
                                             Attorneys for Plaintiff,
                                             Strike 3 Holdings, LLC

                                             /s/ John C. Atkin, Esq.
                                             John C. Atkin, Esq.



                                                           SO ORDERED
                                                             s/Madeline Cox Arleo       .
                                                 1         MADELINE COX ARLEO, U.S.D.J.

                                                           Date: 11/23/20
